1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 28,722

10 HAROLD SANCHEZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Charles C. Currier, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 The Law Offices of Nancy L. Simmons, P.C.
18 Nancy L. Simmons
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
1        Defendant appeals a conviction on several drug related charges. After briefing

2 on the general calendar, the case was removed from the general calendar and assigned

3 to the summary calendar for summary affirmance. Defendant has timely responded

4 and indicated that he will rest on his brief in chief. We have considered the arguments

5 made in the brief and not being persuaded we affirm for the reasons stated in the

6 second calendar notice.

7        IT IS SO ORDERED.



8                                                ________________________________
9                                                JAMES J. WECHSLER, Judge

10 WE CONCUR:



11 __________________________________
12 MICHAEL D. BUSTAMANTE, Judge



13 __________________________________
14 CELIA FOY CASTILLO, Judge